Defendants before court in response to order of July 24, 1973 directing them to appear and show cause why they should not be held in contempt for failure to file a cash or surety bond as required by protective order of June 5, 1973. In an affidavit the defendants have averred that they have been unable to obtain the requisite cash or sureties. The record is replete with evidence of the defendants’ dilatory and uncooperative behavior. Defendants’ affidavit is rejected as being unworthy of belief. Defendants are adjudged in contempt and may purge themselves by filing with the clerk of Supreme Court on or before August 15, 1973 the bond referred to in the June 5, 1973 order.
Joslin, J., not participating.